Title: From Thomas Jefferson to United States Senate, 28 February 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                     
                        Feb. 28. 1806.
                  
                        I nominate Allen Bowie Duckett of Maryland to be an assistant judge of the circuit court of the District of
                            Columbia.
                        John Armstrong, Minister Plenipotentiary of the US. at Paris, & James Bowdoin, Minister Plenipotentiary
                            of the US. at Madrid, to be Commissioners Plenipotentiary and extraordinary for settling all matters of difference between
                            the United States and the government of Spain respecting unlawful captures & spoliations on the high seas committed by
                            either party on the other, & respecting their territories on both sides of the Missisipi.
                        James Lowell of the territory of Orleans to be Surveyor for the port of New Orleans.
                        Philip Ford of Maryland to be Surveyor of the port of Llewellyn’sburg & Inspector of the revenue for the
                            district of the same.
                        George Davis late Consul of the US. at Tunis to be Consul at Tripoli.
                        
                            Th: Jefferson
                     
                            
                        
                    